      Case 2:19-cv-00152-RHW      ECF No. 14    filed 03/10/21   PageID.964 Page 1 of 18




 1

 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                    Mar 10, 2021
 4
                                                                        SEAN F. MCAVOY, CLERK



 5                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
       GENOVEVA L.,
 7
                Plaintiff,                         No. 2:19-CV-00152-RHW
 8
                v.                                 ORDER GRANTING PLAINTIFF’S
 9                                                 MOTION FOR SUMMARY
       ANDREW M. SAUL,                             JUDGMENT AND REMANDING
10     COMMISSIONER OF SOCIAL                      FOR FURTHER PROCEEDINGS
       SECURITY,
11
                Defendant.
12
           Before the Court are the parties’ cross-motions for summary judgment, ECF
13
     Nos. 11 & 12. Plaintiff brings this action seeking judicial review of the
14
     Commissioner’s final decision denying her application for Social Security
15
     Disability Insurance under Title II, 42 U.S.C. §§ 401-434. After reviewing the
16
     administrative record and briefs filed by the parties, the Court is now fully
17
     informed. For the reasons set forth below, the Court GRANTS Plaintiff’s Motion
18
     for Summary Judgment, DENIES Defendant’s Motion for Summary Judgment,
19
     and REMANDS the matter back to the Commissioner for additional proceedings.
20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 1
      Case 2:19-cv-00152-RHW     ECF No. 14    filed 03/10/21   PageID.965 Page 2 of 18




 1                                   I.     Jurisdiction

 2         Plaintiff filed an application for Social Security Disability Insurance on

 3   November 24, 2015. AR 244. She alleged a disability onset date of July 23, 2015.

 4   AR 345. Plaintiff’s application was initially denied on March 10, 2016, AR 257-

 5   59, and on reconsideration on May 17, 2016, AR 261-63.

 6         Administrative Law Judge (“ALJ”) Larry Kennedy held a hearing on August

 7   23, 2017 and heard testimony from Plaintiff and vocational expert Kelly Bartlett.

 8   AR 200-33. On March 5, 2018, the ALJ issued a decision finding Plaintiff

 9   ineligible for disability benefits. AR 141-58. The Appeals Council denied

10   Plaintiff’s request for review on March 5, 2019. AR 1-6. Plaintiff sought judicial

11   review by this Court on May 7, 2019. ECF No. 1. Accordingly, Plaintiff’s claims

12   are properly before this Court pursuant to 42 U.S.C. § 405(g).

13                         II.    Sequential Evaluation Process

14         The Social Security Act defines disability as the “inability to engage in any

15   substantial gainful activity by reason of any medically determinable physical or

16   mental impairment which can be expected to result in death or which has lasted or

17   can be expected to last for a continuous period of not less than twelve months.” 42

18   U.S.C. § 423(d)(1)(A).

19         The Commissioner has established a five-step sequential evaluation process

20   for determining whether a claimant is disabled within the meaning of the Social



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 2
      Case 2:19-cv-00152-RHW      ECF No. 14     filed 03/10/21   PageID.966 Page 3 of 18




 1   Security Act. 20 C.F.R. § 404.1520(a)(4); Lounsburry v. Barnhart, 468 F.3d 1111,

 2   1114 (9th Cir. 2006). In steps one through four, the burden of proof rests upon the

 3   claimant to establish a prima facie case of entitlement to disability benefits.

 4   Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999). This burden is met once

 5   the claimant establishes that physical or mental impairments prevent him from

 6   engaging in his previous occupations. 20 C.F.R. § 404.1520(a). If the claimant

 7   cannot engage in his previous occupations, the ALJ proceeds to step five and the

 8   burden shifts to the Commissioner to demonstrate that (1) the claimant is capable

 9   of performing other work; and (2) such work exists in “significant numbers in the

10   national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d 386,

11   388-89 (9th Cir. 2012).

12                                III.   Standard of Review

13         A district court’s review of a final decision of the Commissioner is governed

14   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

15   Commissioner’s decision will be disturbed “only if it is not supported by

16   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

17   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than

18   a mere scintilla but less than a preponderance; it is such relevant evidence as a

19   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

20   Chater, 108 F.3d 978, 980 (9th Cir. 1997) (quoting Andrews v. Shalala, 53 F.3d



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 3
      Case 2:19-cv-00152-RHW      ECF No. 14    filed 03/10/21   PageID.967 Page 4 of 18




 1   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

 2   whether the Commissioner’s findings are supported by substantial evidence, “a

 3   reviewing court must consider the entire record as a whole and may not affirm

 4   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

 5   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

 6   F.2d 498, 501 (9th Cir. 1989)).

 7         In reviewing a denial of benefits, a district court may not substitute its

 8   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 9   1992). “The court will uphold the ALJ’s conclusion when the evidence is

10   susceptible to more than one rational interpretation.” Tommasetti v. Astrue, 533

11   F.3d 1035, 1038 (9th Cir. 2008). Further, a district court will not reverse an ALJ’s

12   decision on account of an error that is harmless. Id. An error is harmless where it

13   is “inconsequential to the [ALJ’s] ultimate nondisability determination.” Id.

14   (quotation and citation omitted). The burden of showing that an error is harmful

15   generally falls upon the party appealing the ALJ’s decision. Shinseki v. Sanders,

16   556 U.S. 396, 409-10 (2009).

17                                IV.    Statement of Facts

18         The facts of the case are set forth in detail in the transcript of proceedings

19   and only briefly summarized here. Plaintiff was 51 years old at the alleged date of

20   onset. AR 345. At application, Plaintiff alleged that the following conditions



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 4
      Case 2:19-cv-00152-RHW       ECF No. 14   filed 03/10/21   PageID.968 Page 5 of 18




 1   limited her ability to work: fibromyalgia; depression; arthritis; media and lateral

 2   epicondylitis right and left; De Quervain’s tenosynovitis on both hands;

 3   chondromalacia of patella/runner’s knee; cervical paraspinal muscle spasm; acute

 4   stress reaction; and irritable bowel syndrome (IBS). AR 359. Plaintiff completed

 5   her GED in 1998. AR 360. At the time of application, Plaintiff stated that she

 6   could speak and understand English. AR 359. However, at the hearing Plaintiff

 7   was provided an interpreter and stated that she could read and understand some

 8   English. AR 202, 211. Plaintiff previously worked as a dental assistant, AR 361,

 9   but that she had stopped working on June 22, 2015 because of her conditions and

10   because of discrimination:

11         I had too much pressure at work, I got anxiety, stress and I got depressed
           because, I was a victim of discrimination due to my age and my health
12         conditions. I was told: “You are too old to do your job” and “For the
           last two years you are not performing right”. I was also also [sic]
13         victim of harassing. I was having panic attacks and my blood
           pressure went high.
14

15   AR 360.

16                                V.    The ALJ’s Findings

17         The ALJ determined that Plaintiff was not under a disability within the

18   meaning of the Act from the alleged date of onset, July 23, 2015, through the date

19   of the decision. AR 141-58.

20         At step one, the ALJ found that Plaintiff had not engaged in substantial



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 5
      Case 2:19-cv-00152-RHW      ECF No. 14   filed 03/10/21   PageID.969 Page 6 of 18




 1   gainful activity since her alleged date of onset. AR 143 (citing 20 C.F.R. §

 2   404.1571 et seq.).

 3         At step two, the ALJ found that Plaintiff had the following severe

 4   impairments: bilateral knee medial meniscus tear/osteoarthritis and shoulder

 5   bursitis. AR 143 (citing 20 C.F.R. § 404.1520(c)).

 6         At step three, the ALJ found that Plaintiff did not have an impairment or

 7   combination of impairments that met or medically equaled the severity of one of

 8   the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 148 (citing 20

 9   C.F.R. §§ 404.1520(d), 404.1525, 404.1526).

10         At step four, the ALJ found Plaintiff had the residual functional capacity

11   (RFC) to perform a work at all exertional levels with the following limitations:

12         The claimant can occasionally balance, stoop, kneel and crouch. She
           can never climb ladders/ropes/scaffolds or ramps/stairs and never
13         crawl. She is capable of frequent reaching, handling and fingering. She
           must avoid concentrated exposure to vibrations and hazards such as
14         unprotected heights and dangerous machinery.

15   AR 148-49 (citing 20 C.F.R. § 404.1567(b)). The ALJ identified Plaintiff’s past

16   relevant work as a dental assistant and found that she was able to perform this past

17   relevant work. AR 156.

18         As an alternative to denying the claim at step four, the ALJ made a step five

19   determination that, in light of her age, education, work experience, and RFC, there

20   were jobs that exist in significant numbers in the national economy that Plaintiff



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 6
      Case 2:19-cv-00152-RHW      ECF No. 14    filed 03/10/21   PageID.970 Page 7 of 18




 1   could perform, including the jobs of small products assembler, photocopy machine

 2   operator, usher, and furniture rental clerk. AR 156-57.

 3                                 VI.     Issues for Review

 4         Plaintiff argues that the Commissioner’s decision is not free of legal error

 5   and not supported by substantial evidence. Specifically, she argues that the ALJ

 6   erred by: (1) failing to properly weigh the medical opinion evidence; (2) failing to

 7   make a proper step two determination; and (3) failing to properly consider

 8   Plaintiff’s symptom statements. ECF No. 11.

 9                                       VII. Discussion

10 A.      Medical Opinion Evidence.

11         Plaintiff challenges the weight the ALJ gave to the opinions of Stuart Utley,

12   PT and Shellie Rabidou, PA-C. ECF No. 11 at 10-19.

13         Generally, the ALJ should give more weight to the opinion of an acceptable

14   medial source than to the opinion of an “other source,” such as a physical therapist

15   or a physician’s assistant. 20 C.F.R. § 404.1513(a)(3). The Ninth Circuit has

16   criticized applying this lesser standard to providers such as nurse practitioners and

17   physician’s assistants, stating “regulations provide an out-dated view that consider

18   a nurse practitioner as an ‘other source.’” Popa v. Berryhill, 872 F.3d 901, 907

19   (9th Cir. 2017). On March 27, 2017, the regulations were amended to reflect this

20   view and included nurse practitioners and physician assistants, but not physical



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 7
      Case 2:19-cv-00152-RHW      ECF No. 14    filed 03/10/21   PageID.971 Page 8 of 18




 1   therapists, in the list of providers considered acceptable medical sources. 20

 2   C.F.R. § 404.1502(a). However, this change only applies to applications filed

 3   with the Social Security Administration on or after March 27, 2017. 20 C.F.R. §

 4   404.1502(a)(7). Plaintiff’s application was filed in 2015. Therefore, this Court is

 5   required to apply the “out-dated view” and treat both opinions as “other sources.”

 6   Popa, 872 F.3d at 907. An ALJ must give “germane” reasons to discount evidence

 7   from “other sources.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

 8         1.     Stuart Utley, PT

 9         On November 2, 2015, Therapist Utley completed a functional capacity

10   evaluation of Plaintiff. AR 652-83. He opined that Plaintiff could not meet the

11   demands of her job as a dental assistant. AR 654. He stated that Plaintiff was

12   unable to lift up to 50 pounds safely, was unable to sit on a consistent basis, and

13   was unable to utilize hands/upper extremities to perform various handing/fingering

14   activities on a consistent basis. AR 654. He further stated that Plaintiff

15   “demonstrated functional abilities to work an occupation noted as sedentary with

16   some abilities in light if she were allowed to change positions ever 30-60 minutes

17   to control symptoms and if repetitive upper extremity bouts were kept to 10

18   minutes or less.” Id.

19         The ALJ did not discuss Therapist Utley’s opinion. While Therapist Utley is

20   not an acceptable medical source, see 20 C.F.R. § 404.1502(a), the ALJ is still



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 8
      Case 2:19-cv-00152-RHW       ECF No. 14    filed 03/10/21   PageID.972 Page 9 of 18




 1   required to consider his opinion, see 20 C.F.R. § 404.1527(f). “The RFC

 2   assessment must always consider and address medical source opinions. If the RFC

 3   assessment conflicts with an opinion from a medical source, the adjudicator must

 4   explain why the opinion was not adopted.” Social Security Ruling (S.S.R.) 96-8p.

 5         Here, the ALJ referenced the evaluation and testing conducted by Therapist

 6   Utley when addressing Plaintiff’s symptom statements. AR 152. However, the

 7   ALJ failed to address the opinion itself. This is an error. The case is remanded for

 8   the ALJ to properly address the opinion.

 9         2. Shellie Rabidou, PA-C

10         On September 28, 2016, PA Rabidou completed a Medical Report form

11   identifying Plaintiff’s diagnoses as fibromyalgia, cervical radiculitis, bursitis of the

12   shoulder, and right knee degenerative joint disease. AR 365. She opined that work

13   on a regular and continuous basis would cause Plaintiff’s condition to deteriorate.

14   Id. She stated that if Plaintiff were attempting to work a 40-hour work week

15   schedule, it was more probable than not that she would miss four or more days per

16   month of work due to her medical impairments. AR 635. She opined that Plaintiff

17   was limited to sedentary work and occasional handling and reaching bilaterally.

18   AR 636.

19         The ALJ gave this opinion “slight” weight for four reasons: (1) she provided

20   little evidence of clinical findings or objective functional deficits to support the



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 9
     Case 2:19-cv-00152-RHW       ECF No. 14    filed 03/10/21   PageID.973 Page 10 of 18




 1   degree of limitations opined; (2) she is not an acceptable medical source; (3) the

 2   degree of limitation opined is not consistent with the overall medical record; and

 3   (4) the degree of limitation opined is inconsistent with Plaintiff’s reported

 4   activities. AR 154-55.

 5         The case is being remanded for the ALJ to consider the opinion of the

 6   physical therapist. Therefore, the ALJ will also address the opinion of PA Rabidou

 7   on remand.

 8         3.     English

 9         As a part of challenge the weight assigned to the medical opinions, Plaintiff

10   also discussed her language limitation. ECF No. 11 at 18-19. She argues that by

11   not limiting her language in the RFC determination, the ALJ presented an

12   incomplete hypothetical to the vocational expert at the hearing and failed to meet

13   his burden at step five. Without determining whether the ALJ erred in his RFC

14   determination concerning Plaintiff’s language limitations, the Court instructs the

15   ALJ to readdress this issue on remand.

16   B.    Step Two

17         Plaintiff challenges the ALJ’s step two determination by asserting that he

18   failed to properly consider Plaintiff’s fibromyalgia and mental health impairments.

19   ECF No. 11 at 3-10.

20         Step two addresses whether the claimant has a severe impairment, or



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 10
     Case 2:19-cv-00152-RHW       ECF No. 14    filed 03/10/21   PageID.974 Page 11 of 18




 1   combination of impairments, that significantly limits the claimant’s physical or

 2   mental ability to do basic work activities. 20 C.F.R. § 404.1520(a)(4)(ii). To

 3   establish a severe impairment at step two, the claimant must first establish the

 4   existence of a medically determinable impairment by providing medical evidence

 5   consisting of signs, symptoms, and laboratory findings; the claimant’s own

 6   statement of symptoms, a diagnosis, or a medical opinion is not sufficient to

 7   establish the existence of an impairment. 20 C.F.R. § 404.1521. “[O]nce a

 8   claimant has shown that [she] suffers from a medically determinable impairment,

 9   [she] next has the burden of proving that these impairments and their symptoms

10   affect [her] ability to perform basic work activities.” Edlund v. Massanari, 253

11   F.3d 1152, 1159-60 (9th Cir. 2001). At step two, the burden of proof is squarely

12   on the Plaintiff to establish the existence of any medically determinable

13   impairment(s) and that such impairments(s) are severe. Tackett, 180 F.3d at 1098-

14   99 (In steps one through four, the burden of proof rests upon the claimant to

15   establish a prima facie case of entitlement to disability benefits.).

16         The step-two analysis is “a de minimis screening device used to dispose of

17   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An

18   impairment is “not severe” if it does not “significantly limit” the ability to conduct

19   “basic work activities.” 20 C.F.R. § 404.1522(a). Basic work activities are

20   “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1522(b).



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 11
     Case 2:19-cv-00152-RHW       ECF No. 14    filed 03/10/21   PageID.975 Page 12 of 18




 1         The ALJ found that Plaintiff’s fibromyalgia was not a medically

 2   determinable impairment, AR 144, and that Plaintiff’s depression and anxiety were

 3   not severe, AR 146.

 4         1. Fibromyalgia

 5         “Fibromyalgia is ‘a rheumatic disease that causes inflammation of the

 6   fibrous connective tissue components of muscles, tendons, ligaments, and other

 7   tissue.’” Revels v. Berryhill, 874 F.3d 648, 656 (9th Cir. 2017) (quoting Benecke

 8   v. Barnhart, 379 F.3d 587, 589 (9th Cir. 2004)). Social Security Ruling 12-2p

 9   provides two sets of diagnostic criteria for fibromyalgia, based on the 1990

10   American College of Rheumatology (ACR) Criteria for the Classification of

11   Fibromyalgia and the 2010 ACR Preliminary Diagnostic Criteria. Under to the

12   first set of criteria, a person suffers from fibromyalgia if: (1) she has widespread

13   pain that has lasted at least three months (acknowledging that pain may “fluctuate

14   in intensity and may not always be present”); (2) she has tenderness in at least

15   eleven of eighteen specified points on her body; and (3) there is evidence that other

16   disorders are not accounting for the pain. Id. at *2–3. Under the second set of

17   criteria, a person suffers from fibromyalgia if: (1) she has widespread pain that has

18   lasted at least three months (again, acknowledging that pain may “fluctuate in

19   intensity and may not always be present”); (2) she has experienced repeated

20   manifestations of six or more fibromyalgia symptoms, signs, or co-occurring



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 12
     Case 2:19-cv-00152-RHW       ECF No. 14    filed 03/10/21   PageID.976 Page 13 of 18




 1   conditions, “especially manifestations of fatigue, cognitive or memory problems

 2   (“fibro fog”), waking unrefreshed, depression, anxiety disorder, or irritable bowel

 3   syndrome”; and (3) there is evidence that other disorders are not accounting for the

 4   pain. Id. at *3. Furthermore, the Court takes note that fibromyalgia is not a

 5   condition that generally presents with extensive objective findings. See generally,

 6   Revels, 874 F.3d at 656-57; Benecke, 379 F.3d 587; S.S.R. 12-2p.

 7         The ALJ found that Plaintiff did not meet the 1990 ACR Criteria because

 8   Plaintiff “has never been formally evaluated for fibromyalgia.” AR 144. In

 9   support of this finding, the ALJ refers to evaluations in June and August of 2016

10   showing tenderness and “non-allopathic lesions” but dismissed these findings

11   because the physician did not indicate fibromyalgia as a diagnosis. Id. William

12   Errico, DO found that Plaintiff had nonallopathic lesions of the cervical region,

13   thoracic region, lumbar region, rib cage, pelvic region, sacral region, and lower

14   extremities. AR 782, 798. Here, it is unclear if the ALJ’s reliance on these

15   findings indicates that he considered these to be tender points. If the ALJ was

16   unsure of the accuracy of the medical test results in the evidence, he should have

17   called a medical expert to testify at the hearing. HALLEX I-2-5-34. Likewise, the

18   Ninth Circuit has found that fibromyalgia is unusual because despite symptoms of

19   chronic pain, multiple tender points, fatigue, stiffness, and sleep disturbance,

20   “those suffering from it have muscle strength, sensory functions, and reflexes that



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 13
     Case 2:19-cv-00152-RHW      ECF No. 14   filed 03/10/21   PageID.977 Page 14 of 18




 1   are normal.” Revels, 874 F.3d at 656. If the medical evidence was inadequate to

 2   allow for a proper evaluation of the evidence, the ALJ had a duty to develop the

 3   record. Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001). Considering

 4   the nature of fibromyalgia and the rate at which providers relied on this impairment

 5   throughout the record, the ALJ erred by not finding that the record was inadequate

 6   and not ordering a consultative evaluation for a physician to complete a tender

 7   point exam.

 8         The ALJ found that Plaintiff did not meet the 2010 ACR Preliminary

 9   Diagnostic Criteria because “she does not have repeated manifestations of the six

10   or more fibromyalgia symptoms, signs, or co-occurring conditions.” AR 144. In

11   support of this finding, the ALJ stated that “during a November 2015 physical

12   evaluation, the claimant had negative exam, including no CVA tenderness and

13   normal gait.” Id. It is unclear how this single evaluation supports the ALJ’s

14   findings as “CVA tenderness” and abnormal gait are not fibromyalgia symptoms,

15   signs, or co-occurring conditions. Furthermore, the evidence demonstrates

16   manifestations of sleep disturbance, AR 503, 711, depression, AR 510, anxiety,

17   AR 503, 545, 556, fatigue, AR 556, 569, IBS, AR 567, and headaches, AR 576.

18   Therefore, the ALJ’s determination is not supported by substantial evidence.

19         Additionally, the ALJ found that “the record lacks evidence of exclusion of

20   other disorders that could be causing the symptoms.” AR 144. However, the



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 14
     Case 2:19-cv-00152-RHW      ECF No. 14    filed 03/10/21   PageID.978 Page 15 of 18




 1   record shows extensive testing to determine the cause of her pain and fatigue. AR

 2   440-42, 609-34.

 3         Therefore, upon remand, the ALJ will send Plaintiff for a consultative

 4   evaluation to determine whether Plaintiff meets the diagnostic criteria for

 5   fibromyalgia under S.S.R. 12-2p. Additionally, the ALJ will call a medical expert

 6   to testify at the hearing to address the impairment of fibromyalgia and any

 7   potential onset date of such an impairment.

 8         2.     Depression and Anxiety

 9         The ALJ found that Plaintiff’s depression and anxiety were medically

10   determinable, but not severe, impairments. AR 146. Depression and anxiety are

11   fibromyalgia symptoms. S.S.R. 12-2p. Since the case is being remanded for the

12   ALJ to send Plaintiff for a consultative evaluation to address her fibromyalgia, a

13   proper development of the record also calls for a consultative evaluation of

14   Plaintiff’s psychological impairments to be completed upon remand.

15   C.    Plaintiff’s Symptom Statements

16         Plaintiff challenges that ALJ’s determination that her symptom statements are

17   unreliable. ECF No. 11 at 19-21.

18         An ALJ engages in a two-step analysis to determine whether a claimant’s

19   testimony regarding subjective symptoms is reliable. Tommasetti, 533 F.3d at 1039.

20   First, the claimant must produce objective medical evidence of an underlying



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 15
     Case 2:19-cv-00152-RHW       ECF No. 14    filed 03/10/21   PageID.979 Page 16 of 18




 1   impairment or impairments that could reasonably be expected to produce some

 2   degree of the symptoms alleged. Id. Second, if the claimant meets this threshold,

 3   and there is no affirmative evidence suggesting malingering, “the ALJ can reject the

 4   claimant’s testimony about the severity of her symptoms only by offering specific,

 5   clear and convincing reasons for doing so.” Id.

 6         Here, the ALJ found that the medically determinable impairments could

 7   reasonably be expected to produce the symptoms Plaintiff alleged; however, the

 8   ALJ determined that Plaintiff’s “statements concerning the intensity, persistence

 9   and limiting effects of these symptoms are not entirely consistent with the medical

10   evidence and other evidence in the record for the reasons explained in this

11   decision” AR 150.

12         The evaluation of a claimant’s symptom statements and their resulting

13   limitations relies, in part, on the assessment of the medical evidence. See 20

14   C.F.R. § 404.1529(c); S.S.R. 16-3p. Therefore, in light of the case being

15   remanded for the ALJ to properly address the medical source opinions in the file

16   and the step two determination, a new assessment of Plaintiff’s subjective

17   symptom statements will be necessary.

18                                    VIII. Conclusion

19         The decision whether to remand for further proceedings or reverse and

20   award benefits is within the discretion of the district court. McAllister v. Sullivan,



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 16
     Case 2:19-cv-00152-RHW      ECF No. 14    filed 03/10/21   PageID.980 Page 17 of 18




 1   888 F.2d 599, 603 (9th Cir. 1989). Reversing and awarding benefits is appropriate

 2   when (1) the record has been fully developed and further administrative

 3   proceedings would serve no useful purpose; (2) the ALJ has failed to provide

 4   legally sufficient reasons for rejecting evidence, whether claimant testimony or

 5   medical opinion; and (3) if the improperly discredited evidence were credited as

 6   true, the ALJ would be required to find the claimant disabled on remand, the Court

 7   remands for an award of benefits. Revels, 874 F.3d at 668. But where there are

 8   outstanding issues that must be resolved before a determination can be made, and it

 9   is not clear from the record that the ALJ would be required to find a claimant

10   disabled if all the evidence were properly evaluated, remand is appropriate. See

11   Benecke, 379 F.3d at 595-96; Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir.

12   2000).

13         In this case, the ALJ must further develop the record pertaining to Plaintiff’s

14   fibromyalgia under S.S.R. 12-2p. To do so, the ALJ will send Plaintiff for a

15   consultative evaluation to determine the diagnosis of fibromyalgia through a tender

16   point test and a psychological consultative evaluation to evaluate Plaintiff’s mental

17   health impairments. Additionally, the ALJ will call a medical expert to testify at

18   the hearing regarding fibromyalgia at step two and throughout the sequential

19   evaluation process. In the event that fibromyalgia is found to be a medically

20   determinable severe impairment, the medical expert will be called upon to address



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 17
     Case 2:19-cv-00152-RHW      ECF No. 14    filed 03/10/21   PageID.981 Page 18 of 18




 1   the onset date of such an impairment should an onset date need to be inferred. See

 2   S.S.R. 18-1p. Further proceedings are necessary for the ALJ to readdress the

 3   medical opinions in the record and Plaintiff’s symptom statements. Additionally,

 4   the ALJ will supplement the record with any outstanding evidence and call a

 5   vocational expert to testify at a remand hearing.

 6         Accordingly, IT IS ORDERED:

 7         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED.

 8         2. Defendant’s Motion for Summary Judgment, ECF No. 12, is DENIED.

 9         3. This matter is REMANDED to the Commissioner for further

10         proceedings consistent with this Order.

11         4. Judgment shall be entered in favor of Plaintiff and the file shall be

12         CLOSED.

13   IT IS SO ORDERED. The District Court Executive is directed to enter this

14   Order, forward copies to counsel and close the file.

15         DATED: March 10, 2021

16                                  s/Robert H. Whaley
                                  ROBERT H. WHALEY
17                           Senior United States District Judge

18

19

20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 18
